Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Norman Soloway on 03/11/2022.

The application has been amended as follows: 
In the claims:

Claim 15 line 1	delete “claim 14” and replace with --claim 15--

The Examiner amendment was done to correct claim 15 dependency since claim 14 is cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose  valve with  a rocker with the each of the ends assigned to a valve seat, and third opening arranged centrally between the two valve seats in combination with other limitations of claim 13.
The prior art fails to disclose  sensor device projecting into a receiving opening in the fluid connection plate which is aligned with the third opening in combination with other limitations of claim 21.
The prior art fails to disclose  electrical connection in the fluid connection plate on the side facing the valve seat plate in combination with other limitations of claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic 
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753